     Case: 1:18-cr-00286 Document #: 34 Filed: 02/14/19 Page 1 of 1 PageID #:230

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:18−cr−00286
                                                       Honorable Matthew F. Kennelly
Xavier Elizondo, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 14, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly as to Xavier Elizondo
and David Salgado: Status hearing held on 2/14/2019. Defendant Elizondo's motion to
suppress [23] is denied; written ruling to follow. Any motion to sever to be filed by
3/1/2019. Deadline for Government's Santiago proffer is 4/8/2019. Any motions in limine
are due by 4/22/2019; responses due by 5/1/2019. The government is to submit a proposed
statement of the case, voir dire questions, jury instructions, and a witness list by
4/29/2019. The same materials are due from the defendant by 5/6/2019. Final pretrial
conference set for 5/8/2019 at 3:30 p.m. Status hearing is set for 3/6/2019 at 1:30 p.m.
Ordered time excluded for both defendants through 5/13/2019, for filing of pretrial
motions and for the Court to rule on them, pursuant to 18 U.S.C. 3161 (h)(1)(D). Mailed
notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
